COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Schlumberger Limited and Schlumberger Technology Corporation v.
                          Charlotte Rutherford

Appellate case number:    01-14-00776-CV

Trial court case number: 2014-13621

Trial court:              127th District Court of Harris County

        Appellants/cross-appellees Schlumberger Limited and Schlumberger Technology
Corporation (“Schlumberger”) and appellee/cross-appellant Charlotte Rutherford have filed a
“Joint Agreed Motion to Adopt Briefing Schedule and Aggregate Word Limit” proposing a
briefing schedule and aggregate word limit.
       The joint order is granted, and the briefing schedule in this case is as follows:
              Schlumberger’s opening brief as appellants and Rutherford’s opening brief as
               cross-appellant are due by November 19, 2014.
              Schlumberger’s response brief as cross-appellees and Rutherford’s response brief
               as appellee are due by January 9, 2015.
              Schlumberger’s reply brief as appellants and Rutherford’s reply brief as cross-
               appellant are due by February 18, 2015.
       The aggregate word limit for all briefs filed by each side shall be extended to 37,500
words per side. See TEX. R. APP. P. 9.4(i)(4). Opening and response briefs may not exceed
15,000 words and reply briefs may not exceed 7,500 words. See TEX. R. APP. P. 9.4(i)(2)(B), (C).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: October 21, 2014